Citation Nr: 9931858	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  96-41 756	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1. Entitlement to service connection for right ear hearing 
loss.

2. Entitlement to service connection for left ear hearing 
loss.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

K. S. Hughes, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to June 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

It is noted that, prior to certification of the veteran's 
claim to the Board, he had perfected an appeal with respect 
to the issue of entitlement to a compensable evaluation for 
hypertension.  Thereafter, by a May 1997 rating decision, the 
schedular criteria for the veteran's hypertension was 
increased to 10 percent disabling.  Furthermore, in October 
1997, the RO received a letter from the veteran which stated 
that he was satisfied with the 10 percent rating for this 
disorder.  The United States Court of Appeals for Veterans 
Claims (Court) has held that, on a claim for an increased 
rating, the veteran will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation and such a 
claim will remain in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 
38-39 (1993).  Nevertheless a veteran may limit his claim to 
the issue of entitlement to a particular rating which is less 
than the maximum disability rating allowed where he clearly 
intends to do so.  Id.  In the present case, inasmuch as the 
veteran stated that he was satisfied with the 10 percent 
evaluation for hypertension, the issue was resolved in his 
favor and is no longer before the Board for consideration.  
In this regard, the Board notes that the veteran requested an 
increased rating for "high blood pressure" in January 1999, 
his claim was denied by the RO in April 1999, and he has not 
appealed this determination.


FINDINGS OF FACT

1. A right ear hearing loss disability existed prior to 
service.

2. There is no competent medical evidence which tends to show 
that the veteran's pre-existing right ear hearing loss 
increased in severity during service or is otherwise 
related to disease or injury of service origins.

3. There is no competent medical evidence tending to show 
that the veteran's current left ear hearing loss is 
causally related to disease or injury of service origins.


CONCLUSIONS OF LAW

1. The veteran has not submitted a well-grounded claim for 
service connection for a right ear hearing loss 
disability.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 
3.309 (1998).

2. The veteran has not submitted a well-grounded claim for 
service connection for a left ear hearing loss disability.  
38 U.S.C.A. §§ 1110, 1111, 1153, 5107(a) (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  The veteran's DD Form 214, Report of Separation 
from Active Duty, reflects that he had active service from 
June 1972 to June 1974, his primary specialty was food 
service specialist, and he was awarded the National Defense 
Service Medal.

The veteran's service medical records include an August 1970 
letter from a private physician, W. N. Harkness, M.D., who 
had been his family doctor for ten years prior to the date of 
the letter.  This letter states that the veteran had had near 
complete deafness in his right ear since about age six due to 
unknown causes.  It further states that the veteran had had 
numerous checks by an ear specialist up to five years prior 
to the date of the letter and the feeling was that the 
veteran had a permanent nerve deafness in his right ear.

Audiometric testing upon pre induction examination in October 
1971 showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
65
65
65
65
LEFT
15
5
15
35
35

Additionally, the veteran reported a history of hearing loss 
and indicated that he did not wear a hearing aid.  The 
physician's summary noted decreased hearing, right ear.  

The veteran's service medical records reflect that he 
complained of hearing problems in October 1972 and January 
1973.  

On audiological evaluation for separation in June 1974, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20

20
LEFT
20
20
20

20

A November 1994 letter from B. R. Peters, M.D., states that 
the veteran had been evaluated for progressive bilateral 
hearing loss.  Dr. Peters reported that the veteran had 
completely lost almost all hearing in his left ear and had a 
severe hearing loss in his right ear.  It was noted that this 
was a permanent hearing loss which would always be of some 
impairment to the veteran.  Dr. Peters stated that a hearing 
aid would be essential even to make use of the veteran's 
right ear and he would require periodic follow-up to monitor 
the progression of hearing loss in this ear.  Dr. Peters 
concluded that, if the remaining hearing in the veteran's 
right ear continued to deteriorate, he might need a cochlear 
implant.

Treatment records from Dr. Peters include the following 
notation for November 8, 1994:

[The veteran] presents with what he feels like is a 
life-long right-sided hearing loss that was severe 
to profound even at an early age.  He is uncertain 
of this etiology.  However, his left ear had been 
relatively stable until approximately 1986 when he 
began to notice fluctuating hearing loss in his 
left ear.  Initially, he saw Dr. Michael who 
apparently did a hearing test and ENG 
(electronystagmography), but was unclear of his 
findings.  He then saw Dr. Culbertson who performed 
a left exploratory tympanotomy, but did not find 
anything that could be helped.  Since that time he 
has had fairly stable hearing and has worn 
bilateral hearing aids, but over the past several 
weeks has noted a progressive deterioration in the 
residual hearing in his left ear.  Presently, his 
right ear is his better-hearing ear and with 
hearing, he is only able to improve his lip-reading 
ability.  He is unable to use a phone even with 
amplification.  He has a family history of late-age 
onset type hearing loss, but no other early onset 
history.  ...  Audio done over the past two months 
does show a significant deterioration in the 
hearing in his left ear.  ...

Subsequent treatment notes by Dr. Peters reflect that Dr. 
Michael was unable to locate the veteran's treatment records.

A private audiological examination dated in May 1983 reflects 
a moderate loss in the left ear and a serious loss in the 
right ear.  An evaluation dated in November 1994 revealed a 
severe hearing loss in the right ear and almost complete loss 
of hearing in the left ear.

A November 1994 MRI (magnetic resonance imaging) of the 
veteran's brain resulted in an impression of small vessel 
occlusive disease, otherwise normal.

On VA audiological evaluation in March 1996, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

75
75
75
75
LEFT

90
95
105
105

Speech audiometry revealed speech recognition ability of 24 
percent in the right ear and of 40 percent in the left ear.  
It was noted that the veteran reported a history of right 
sided hearing loss since age 4 and indicated that his left 
sided hearing loss was fluctuating.  He further reported that 
he had noticed this with flying in the military.  A history 
of balance disturbance and true vertigo was also noted.

Upon VA audiological evaluation in December 1996, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

75
80
75
70
LEFT

90
90
105
105

Speech audiometry revealed speech recognition ability of 20 
percent in the right ear and of 44 in the left ear.  It was 
noted that the veteran reported a history of right sided 
hearing loss from mumps since childhood.  He also reported 
experiencing progressive left sided sensorineural hearing 
loss over many years.  The diagnosis was marked bilateral 
sensorineural hearing loss (severe) and the examiner noted 
that the veteran's history was suggestive of hereditary 
hearing loss.

A January 1997 VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, 
reflects that Dr. Harkness had treated the veteran prior to 
enlistment and upon separation.  It further notes that Dr. 
Harkness had been deceased for a few years and the veteran 
did not know where his treatment records were located.

A June 1997 report of VA audiological evaluation reflects 
that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

75
80
70
75
LEFT

90
90
105
100

Speech audiometry revealed speech recognition ability of 20 
percent in the right ear and of 48 percent in the left ear.  
The veteran reported that his right ear hearing had always 
been bad and the hearing in his left ear started to go bad 
during his period of active duty in Germany.  He also 
reported that his left ear hearing acuity had been 
fluctuating over the last 15 years.  The veteran recalled 
that a physician in Germany told him that they did not have 
the equipment to test.  The diagnosis was severe to profound 
sensorineural hearing loss.

Legal Criteria.  Service connection may be granted for a 
disability resulting from personal injury incurred or disease 
contracted in the line of duty or for aggravation of a 
preexisting injury or disease.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for certain 
chronic diseases, including sensorineural hearing loss, if 
manifest to a degree of 10 percent or more within one year 
from the date of separation from service.  38 C.F.R. §§ 
3.307, 3.309.

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim to VA has the burden of providing evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Court 
defines a well-grounded claim as one that is plausible; a 
claim that is meritorious on its own or a claim capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

A preexisting injury or disease will be considered to have 
been aggravated by active military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).  The Court has held that intermittent 
or temporary flare-ups of a preexisting injury or disease 
during service will not be considered to be an increase in 
severity during service.  See Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  Rather, the underlying condition must have 
worsened.  Id.  Clear and unmistakable evidence is required 
to rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during active 
service.  38 C.F.R. § 3.306(b).  Aggravation may not be 
conceded, however, where the disability underwent no increase 
in severity during service.  Id.  The determination whether a 
preexisting disability was aggravated by service is a 
question of fact.  Doran v. Brown, 6 Vet. App. 283, 286 
(1994).

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.  See Epps v. Gober, 126 F.3d 1464, 1469 (Fed. 
Cir. 1997) (adopting the Courts prior definition of a well-
grounded claim as set forth in Caluza, 7 Vet. App. at 506); 
Grottveit, 5 Vet. App. at 93.  This burden may not be met 
merely by presenting lay testimony, as lay persons are not 
competent to offer medical opinions.  See, e.g., Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

The determination of whether the veteran has a ratable 
hearing loss disability is governed by 38 C.F.R. § 3.385 
(1998), which states that hearing loss shall be considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  Id.  
The Court has indicated that the threshold for normal hearing 
is between 0 and 20 decibels and that higher thresholds show 
some degree of hearing loss.  See Hensley v. Brown, 5 Vet. 
App. 155, 157 (1993).  

Analysis.  The audiometric findings at entry into service 
establish beyond dispute that the veteran suffered from right 
ear hearing loss disability prior to service, and he does not 
argue to the contrary.  Because the evidence of record shows 
that the veteran had pre-existing right ear hearing loss 
disability, see Hensley, supra, a grant of service connection 
for this disability requires competent medical evidence 
showing that the veteran's right ear hearing loss disability 
increased in severity during his military service.

In this regard, the Board finds that medical expertise is 
required to identify the hearing loss disability and to 
determine whether it was aggravated by the veteran's service.  
See Arms v. West, 12 Vet. App. 188 (1999) (citing Grottveit, 
5 Vet. App. at 93); see also Meyer v. Brown, 9 Vet. App. 425, 
429 (1996); Grivois, 6 Vet. App. at 140; Espiritu, 2 Vet. App 
at 494-495.  This is particularly so where the quantum of 
increase must be measured by audiometric findings and the 
causal relation between the quantum of increase and service 
involves a question of medical causation.  Both of these are 
matters upon which only those with medical expertise acquired 
through specialized medical knowledge, training, or 
experience are competent to provide evidence.  Espiritu, 
2 Vet. App. at 494.  Thus, the veteran's undoubtedly good 
faith belief that he now has a bilateral hearing loss 
disability related to service is simply not competent to 
establish this element.

In this case, the record contains audiometric findings at 
entry and separation from service that clearly do not 
demonstrate an increase in right ear hearing loss.  Indeed, 
the audiometric findings at separation showed better decibel 
thresholds at all tested frequencies for the right ear than 
when he had been examined for service in 1971.  None of the 
post service medical providers has advanced an opinion that 
the veteran's pre-existing right ear hearing loss was 
aggravated in service.  In the absence of any competent 
medical evidence which tends to demonstrate an increase in 
this disability during service, the veteran has not met his 
burden of submitting a well-grounded claim for service 
connection for right ear hearing loss.

The service medical records reflect mildly elevated 
thresholds for tested frequencies in the left ear at entrance 
into service in 1971 and again at discharge from service in 
1974.  Moreover, the veteran has stated that hearing in his 
left ear had been relatively stable until approximately 1986, 
approximately 12 years after discharge, when he began to 
notice fluctuating hearing loss in this ear.  There is no 
competent medical evidence of a left ear hearing loss 
disability during service or until many years after the 
veteran's release from service, and there is no competent 
medical evidence to indicate that the current profound 
hearing loss in the left ear is related to the veteran's 
military service.  Accordingly, the Board concludes that the 
claimant has not met his burden of submitting a well-grounded 
claim for service connection for left ear hearing loss.


ORDER

Service connection for right ear hearing loss is denied.

Service connection for left ear hearing loss is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

 

